DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0123289 A1) in view of Ashibe et al. (US 2021/0005636 A1).
Regarding claim 1, Yu discloses a display device (Fig. 3a) comprising:
a light-emitting element layer (3) provided with a plurality of light-emitting elements.
Wherein at least one thermal insulation layer (4) configured to thermally insulate the plurality of light-emitting elements from external heat is provided.
Yu discloses using an array of TFT’s (¶ 0078) but does not explicitly show the TFTs. However, it would have been obvious to one having ordinary skill in the art to provide the TFTs in a TFT layer below the light-emitting element layer to drive the plurality of light-emitting elements for the obvious benefit of not blocking any light emitted from the elements from reaching the emission surface (upper surface in Fig. 3a).
Yu does not disclose forming the thermal insulation layer from a composition as claimed. However, it is well-known in the art to form thermal insulation layers to comprise a material containing a first resin in which a metal complex compound having an ammonium salt as a ligand is dispersed (¶¶ 0003, 0029, and 0036 of Ashibe). There is a benefit to using such a resin layer in that it acts as a shock absorber, giving the device extra protection (¶ 0003). It would have been obvious to one having ordinary skill in the art at the time of the invention to use the thermal insulation layer composition of Ashibe for the thermal insulation layer of Yu for this benefit.
Regarding claim 5, Ashibe discloses that a mixing ratio of the metal complex compound to the first resin is from 1 mol% to 30% (¶ 0036, using molecular weight provided by NIH1) .
Regarding claim 6, Ashibe discloses that the first resin comprises polyimide (¶ 0038).
Regarding claim 7, Yu discloses that the display device comprises a substrate (1 in Fig. 3a), wherein the thermal insulation layer is formed between the substrate and the TFT (see Fig. 3a).
Regarding claim 8, Yu further discloses forming the substrate to be a flexible substrate (“flexible substrate 1” in ¶ 0082) and that it is provided with a resin layer (2) made from a second resin (¶¶ 0020 and 0021) wherein the first resin and the second resin are the same resin (Polyimide, ¶ 0038 of Ashibe).
Regarding claim 9, in the device of the combination, the thermal insulation layer is a flexible substrate (polyimide, ¶ 0038 of Ashibe).
Regarding claim 10, Yu further discloses a substrate (2 in Fig. 3a), wherein the thermal insulation layer is formed on a side of the substrate opposite surface on which the TFT layer is formed (see Fig. 3a).
Regarding claim 14, Yu further discloses a heat dissipating layer (6 in Fig. 3a) configured to dissipate heat from the plurality of light-emitting elements, wherein the TFT layer is formed between the heat dissipating layer and the light-emitting element layer (see Fig. 3a).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0123289 A1) in view of Ashibe et al. (US 2021/0005636 A1) as applied to claim 1, above, and further in view of Du et al. (US 2016/0264745 A1).
Regarding claim 2, Ashibe discloses the broad category of “metal complexes” within the resin layer (¶ 0036) but does not provide an explicit example of a refractory metal. However, it is well known in the art that the metal complex compound of ammonium tetrathiotungstate within resins for heat resistance (¶ 0014 of Du). There is a benefit to using ammonium tetrathiotungstate as Du discloses it provides heat resistance as well as strong chemical resistance (ibid.). It would have been obvious to use ammonium tetrathiotungstate for the metal complex of Ashibe for this benefit. Ammonium tetrathiotungstate comprises tungsten, which is a refractory metal.
Regarding claim 3, with the incorporation of ammonium tetrathiotungstate as taught by Du, the metal atoms included in the metal complex compound are tungsten.
Regarding claim 4, the metal complex compound in the device of the combination is ammonium tetrathiotungstate, which is represented by (NH4)2WS4.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0123289 A1) in view of Ashibe et al. (US 2021/0005636 A1) as applied to claim 1, above, and further in view of Kishimoto et al. (US 2020/0303482 A1).
Regarding claim 11, Yu does not disclose forming the thermal insulation layer to cover the plurality of light-emitting elements. However, it is well known in the art to form thermal insulation layers to cover light-emitting elements (¶ 0049 of Kishimoto). There is a benefit to such a configuration in that it prevents degradation of the light-emitting elements (ibid.). It would have been obvious to one having ordinary skill in the art to also form the thermal insulation layer of device of the combination to cover the plurality of light-emitting elements for this benefit.
Regarding claim 12, Yu does not disclose forming a sealing film. However, it is well-known in the art to form sealing films covering a plurality of light-emitting layers with a thermal insulation layer on the sealing film (see ¶ 0049 and Fig. 5 of Kishimoto). There is a benefit to such a configuration in that it provides additional protection for the light-emitting elements. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a sealing covering the plurality of light-emitting elements with the thermal insulation layer also provided on the sealing film for this benefit.
Regarding claim 13, Yu does not disclose forming a sealing film. However, it is well-known in the art to form sealing films (combination of “low melting point glass material” and “heat insulating means” in ¶ 0049 and Fig. 5 of Kishimoto) covering a plurality of light-emitting layers. There is a benefit to such a configuration in that it provides additional protection for the light-emitting elements. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a sealing covering the plurality of light-emitting elements with the thermal insulation layer also as the heat insulating material of Kishimoto and the low melting point glass material forming the inorganic layer for this benefit.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0123289 A1) in view of Ashibe et al. (US 2021/0005636 A1) as applied to claim 1, above, and further in view of Sanders et al. (US 2017/0055365 A1).
Regarding claim 15, Yu does not disclose an extraction member as claimed. However, it is well known in the art that heat dissipation layers may be used in conjunction with heat extracting members (heat spreaders in ¶ 0003 of Sanders). There is a benefit to using such a heat extracting member in that it increases the amount of potentially damaging removed from the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to further include an extraction member configured to extract the heat to the outside connected to the ehat dissipating layer for this benefit.
Yu further discloses that, in a plan view, the heat dissipating layer overlaps the plurality of light-emitting elements and that the thermal insulation layer surrounds the heat dissipating layer (see Fig. 3a). In the device of the combination, the extraction member would be formed to overlap the thermal insulation layer in plan view to maximize the amount of heat extracted.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0123289 A1) in view of Ashibe et al. (US 2021/0005636 A1) as applied to claim 1, above, and further in view of Hamada (US 2018/0112115 A1).
Regarding claim 16, Yu does not disclose the composition of the heat dissipation layer as claimed. However, it is well known in the art to form heat dissipating layers from materials including an acrylic resin in which inorganic nanoparticles are dispersed (¶¶ 0018-28 of Hamada). There is a benefit to using such an acrylic resin for the heat dissipation layer in that in increase the shock protection for the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the device with a heat dissipation layer made from the acrylic resin with inorganic nanoparticles of Hamada for this benefit.
Regarding claim 17, Hamada further discloses that the inorganic nanoparticles comprise aluminum oxide (¶ 0024). 
Regarding claim 18, Hamada discloses that two types of nanoparticles may be used (¶ 0024) including the aforementioned inorganic nanoparticles as well as organic nanoparticles (graphene). When two such nanoparticles are used, the content of the inorganic nanoparticles contained in the material of the heat dissipating layer will be from 5% to 40 % by wt relative to an amount of the acrylic resin (¶ 0027 of Hamada).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 https://pubchem.ncbi.nlm.nih.gov/compound/Polyimide-resin#section=Chemical-and-Physical-Properties; https://pubchem.ncbi.nlm.nih.gov/compound/Tris_2_4-pentanedionato_iron_III